750 N.W.2d 589 (2008)
George VENESS, Plaintiff-Appellant,
v.
TOWN CENTER DEVELOPMENT, LLC, D & T Construction Company, and Mountain Service Corporation, Defendants-Appellees.
Docket No. 134822. COA No. 273298.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the motions for miscellaneous relief are GRANTED. The application for leave to appeal the July 31, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.